Citation Nr: 1808045	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In November 2017, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 


FINDING OF FACT

The competent evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws, Regulations, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303(a) (2017).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case is currently diagnosed with bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385.  See February 2011 VA audiology report.  

The Veteran asserts that his bilateral hearing loss is due to his active duty service as a supply technician.  He testified that he worked on the flight line and around the hangers, in a tactical bomber, and the B-52 bomber squadrons, where he was exposed to hazardous noise and acoustic trauma on a daily basis around jet engines from B-52s, F-4s, and F-16s.  The Board finds the Veteran's lay testimony regarding the nature of his service to be both competent and credible, and therefore, it is concluded that he was exposed to acoustic trauma during service through his service duties. 

The dispositive issue then becomes whether the currently diagnosed hearing loss disability is related to the in-service acoustic trauma.   

The Veteran's service treatment records include enlistment and discharge audiograms dated June 1965 and October 1968, which reveal hearing within normal limits, bilaterally.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
The Veteran testified that post-service, he worked in nuclear plants that followed OSHA regulations and used ear protection regularly.  He later worked as a carpenter and a safety compliance officer, where he was not exposed to hazardous noise. 

In February 2011, the Veteran underwent a VA audiology examination, which confirmed a diagnosis of bilateral hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not related to service, because medical literature does not support late-onset hearing loss due to acoustic trauma, but rather occurs immediately, which was not the case with this Veteran. 

To the contrary, the Veteran submitted a May 2012 statement authored by his private state-licensed audiologist who opined that the Veteran's currently diagnosed hearing loss was consistent with a history of unprotected military noise exposure and concluded that "it is more likely than not" that his hearing loss is service connected. 

Based on the foregoing, the record contains competent medical etiology opinions authored by audiologists, one favorable to the claim, and one unfavorable to the claim.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to his military service and therefore the benefit of the doubt doctrine will be applied.  Resolving any reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a bilateral hearing loss disability is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


